Quillian, Judge.
M. L. Long filed a claim against Judson Childers for damages resulting from a motor vehicle collision. The defendant filed an answer and counterclaim for damages to his automobile. Upon the trial of the case the jury found for the defendant on the original claim and in favor of the plaintiff on the counterclaim.
The plaintiff filed a motion for new trial on the ground that the trial judge erred in admitting certain evidence as to the value *96of the defendant’s automobile immediately prior and subsequent to the collision. The motion was overruled and the case is here for review. Held:
Submitted January 6, 1969
Decided January 24, 1969.
Mundy, Gammage &. Cummings, E. Lamar Gammage, Jr., for appellant.
Marson G. Dunaway, Jr., Henry A. Stewart, Sr., for appellee.
Assuming but not deciding that the admission of the evidence was erroneous, it was not harmful. The jury, having decided the right to recover in any amount adversely to the defendant on his counterclaim, never reached the point of considering the extent of the damages to his automobile. Parsons v. Foshee, 80 Ga. App. 127, 132 (4) (55 SE2d 386); Parsons v. Grant, 95 Ga. App. 431, 435 (98 SE2d 219). The overruling of the motion for new trial was not error.

Judgment affirmed.


Felton, C. J., and Pannell, J., concur.